DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim recites a signal transmission device comprising, 
(i)	An antenna connection
(ii)	A damping device
(iii)	A Matchable filter device 
(iv)	An evaluation connection. 
However, the claim does not require all the listed components to be connected together. They are just passive conductors. The “configured to” in the claim is used to define a structure not the function of the claim. For example, “a damping device configured to dampen the electromagnetic signal” defines the structure of the damping device to accept an input.  The name of the signal does not impart structure or require that the damping device is actually connected to the antenna connection.  The Applicant is directed to the limitation of “an antenna connection connected to a receiving antenna” as an example of claim language that explicitly sets forth a connection between components.  
Similarly, the limitation of “the evaluation connection configured to provide the electromagnetic signal as damped and matched to the evaluation circuit” does not explicitly define the components as connected.  The evaluation connection is “configured to provide” a signal because it is a conductor.  That the signal can be “damped and matched” does not further define the structure of the evaluation connection itself.  
The claim is indefinite because it merely list parts and not how they are interconnected together to form a functional circuit. Thus, the listed components are merely component in a circuit not working together to form the signal matching apparatus. 
Furthermore, the claim recites an evaluation circuit connection connected to the evaluation circuits, the evaluation connection configured to provide the electromagnetic signal as damped and matched to the evaluation circuit, wherein the prescribable characteristic influences a frequency response of the signal matching apparatus. 
	However, the claim fails to show how the prescribable characteristic influences a frequency response.  The claim omits limitations defining how the evaluation circuit “evaluates” the incoming signal to create specific outputs.  The claim also does not clearly set forth what a “frequency response” is.  While the apparatus is “For operation in an inductive energy transmission system”, there is no clearly indication in the claim of where a “frequency response” exists in such a system.  Also, it’s unclear how the characteristic prescribable actually influences the frequency response. The characteristic prescibable is the desired amplitude of the electromagnetic signal.  There is no indication in the claim of how a desired amplitude actually affects the frequency response.  The claim is missing an essential step to define the evaluation circuit functionality. 

Note, please consider the written opinion on the international search report with respect to the unclear subject matter raised since they are applied to the currently presented claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gollakota et al.(US 2017/0208597).
Re Claims 1-14; Gollakota discloses a DC-DC converter. Fig. 2

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. 
Applicant argument regarding the references applied is not persuasive since the claims are still unclear as shown above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
0913/2022
Primary Examiner, Art Unit 2836